Beasley, Judge.
The defendant appeals his conviction for child molestation. Held:
1. It is contended that the victim, the defendant’s nine-year-old daughter, who was ten and in the third grade at the time of trial, was incompetent to testify.
“The competency of a child as a witness is within the sound discretion of the court and its ruling will not be disturbed unless there is a manifest abuse of discretion.” Adams v. State, 166 Ga. App. 807 (305 SE2d 651) (1983). The trial judge conducted a very thorough examination of the minor witness and had an opportunity to observe her demeanor in these circumstances. Her testimony was not always clear or consistent, but she expressed an appreciation of the necessity and obligation to tell the truth and a realization that she would suffer punishment if that obligation was violated.
“Inconsistency in the child’s testimony does not render her incompetent to testify, but goes to her credibility as a witness.” Pendergrass v. State, 168 Ga. App. 190 (308 SE2d 585) (1983).
Here the examination of the witness met the essential requirements of OCGA § 24-9-5 as interpreted by our courts and we find no abuse of discretion in permitting the child to testify. Smith v. State, 247 Ga. 511, 512 (277 SE2d 53) (1981); Hill v. State, 251 Ga. 430 (306 SE2d 653) (1983); Lashley v. State, 132 Ga. App. 427 (208 SE2d 200) (1974); Pope v. State, 167 Ga. App. 328 (1) (306 SE2d 326) (1983).
2. The evidence was sufficient to authorize a rational trier of fact *524to find the defendant guilty beyond a reasonable doubt. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979); Stinson v. State, 244 Ga. 219 (259 SE2d 471) (1979).
Decided February 25, 1985.
Marcus F. Price, Jr., for appellant.
Richard A. Malone, District Attorney, for appellee.

Judgment affirmed.


Birdsong, P. J., and Carley, J., concur.